Citation Nr: 1008093	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1964 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2008 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  

On the Veteran's Appeal to the Board of Veteran's Appeals (VA 
Form 9), received by the RO in October 2008, he requested a 
personal hearing at the local RO before a Veteran's Law 
Judge; however, on the Optional Appeal Hearings form 
(submitted with the VA Form 9) he indicated he wanted a 
hearing in Washington, DC.  Nevertheless, the Veteran's 
desire for a hearing at the local RO was made clear in an 
October 2008 correspondence from his service organization 
representative.  

The Veteran's claims folder contains a November 2008 
correspondence from VA, informing him of his personal hearing 
in Washington, DC; nevertheless, based on all the 
communications submitted by the Veteran, and on his behalf, 
the Board finds this was not the location the Veteran sought 
to have his personal hearing.  Additionally, the Veteran has 
made no subsequent statement, or indication, withdrawing his 
hearing request.  Therefore, the Veteran must be scheduled 
for a Travel Board hearing, at the local RO.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).  

Accordingly, the case is REMANDED for the following action:

The RO must contact the Veteran and 
schedule him for a Travel Board hearing 
before a Veterans Law Judge, sitting at 
the appropriate RO, in accordance with 
applicable laws and regulations.  A copy 
of the notice sent to the Veteran should 
be associated with the claims folder.  
After the hearing is conducted, the 
Veteran withdraws the hearing request, or 
fails to report for the scheduled hearing, 
the claims folder should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

